ORDER

Pro se federal prisoner Clifford Johnson appeals a district court order that dismissed his petition for a writ of error coram nobis. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
'It is undisputed that Johnson remains incarcerated pursuant to his 1994 guilty plea to drug and firearm crimes; thus, he is barred from challenging these convictions through a petition for writ of error coram nobis. United States v. Johnson, 237 F.3d 751, 755 (6th Cir.2001).
Accordingly, we affirm the district court’s order. Rule 34(j)(2)(C), Rules of the Sixth Circuit.